Citation Nr: 1037334	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral pes planus, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to the service-connected 
bilateral pes planus.

4.  Entitlement to service connection for prostate cancer, 
including as secondary to the service-connected bilateral pes 
planus.

5.  Entitlement to service connection for a low back disorder, 
including as secondary to the service-connected bilateral pes 
planus.

6.  Entitlement to service connection for a left leg and hip 
disorder, including as secondary to the service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 
1965 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims for an increased rating for service-connected 
bilateral pes planus, service connection for a back disability, 
service connection for a left leg and hip disorder, including as 
secondary to the service-connected bilateral pes planus, and the 
TDIU claim are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not currently have prostate cancer.

2.  The Veteran does not currently have an acquired psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, April 
and June 2005.  These letters informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is denying 
the claims for service connection, the downstream disability 
rating and effective date elements of this claim are ultimately 
moot.  So not providing notice concerning these downstream 
elements of the claim is non-prejudicial, i.e., harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudice.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted personal 
statements.  The RO obtained service treatment records (STRs), 
service personnel records (SPRs), VA treatment records, 
identified private treatment records and obtained VA examinations 
where appropriate.  There is no obligation to provide the Veteran 
with a VA psychiatric examination or prostate examination to 
obtain a medical nexus opinion for a claimed acquired psychiatric 
disorder and claimed prostate cancer, since there is no evidence 
of in-service prostate cancer or psychiatric disability and no 
objective evidence confirming the current existence of either 
claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore VA has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Acquired Psychiatric Disorder, Prostate Cancer

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

Psychoses will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent within 
one year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. 
§ 4.125(a) (2009), for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  

Further, disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b) (2009).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When determining service 
connection, all theories of entitlement, direct and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  That a condition or injury occurred 
in service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). In the absence of proof 
of a present disability, there can be no valid claim or the grant 
of the benefit.  Id.  

Here, though, the claims file does not contain any record 
diagnosing prostate cancer or any acquired psychiatric disorder, 
according to DSM-IV standards.  VA treatment medical records on 
file note the Veteran's complaints of depression and panic 
disorders, but there is no resulting DSM-IV diagnosis of any 
acquired psychiatric disorder.  Indeed, an April 2003 VA 
treatment record confirmed that he screened positive for 
depressive symptoms, but nonetheless, still did not meet the 
criteria for major depressive disorder.  Thus, while the 
Veteran's assertions of psychiatric symptoms are credible, they 
do not provide the basis for finding a diagnosis of a chronic 
psychiatric disability in the absence of such by any medical 
profession in the record.  Without such a diagnosis, his claim 
for an acquired psychiatric disorder must fail.  

Moreover, although VA treatment records show that the Veteran had 
elevated PSA levels, his prostate biopsies in August 2004 
revealed "benign prostatic tissue."  To the point, this 
undercuts the credibility of the Veteran's assertions that he has 
a diagnosis of prostate cancer, since that contention is directly 
contradicted by the medical findings of record.  

Absent evidence of a current acquired psychiatric disorder or 
prostate cancer, service connection is not possible because there 
is no present condition to attribute to the Veteran's military 
service or to the service-connected bilateral pes planus.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  

The Veteran is certainly competent to state that he feels certain 
symptoms, such as the panic and depression he expressed in his 
April 2005 claim.  Nonetheless, there is still no indication that 
he is competent to provide a medical diagnosis for a specific 
acquired psychiatric disorder, let alone attribute those claimed 
symptoms to such disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); and 38 C.F.R. § 3.159(a)(2).  Similarly, he is also 
not competent to provide a medical diagnosis for prostate cancer.  
Certain disabilities, such as an acquired psychiatric disorder 
and prostate cancer, are medically complex in nature and simply 
not capable of lay diagnosis.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).

Without evidence of a current disability of an acquired 
psychiatric disorder, there is no need for further consideration 
of his claim along the grounds of either direct, secondary, or 
presumptive service connection for a psychosis.  
Similarly, without evidence of a current disability of prostate 
cancer, there is no need for further consideration of his claim 
along the grounds of either direct, secondary, or presumptive 
service connection for herbicide exposure.  

Accordingly, the preponderance of the evidence is against service 
connection for an acquired psychiatric disorder and prostate 
cancer.  There is no reasonable doubt to resolve in the Veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

The claim for service connection for is acquired psychiatric 
disorder, denied.

The claim for service connection for prostate cancer, is denied.


REMAND

Before addressing the remaining claims on appeal, additional 
development is required.  

First, since this appeal has been ongoing for several years, 
another VA examination is needed to determine the current 
severity of the Veteran's bilateral pes planus disability.  His 
last VA examination was in October 2005, nearly five years ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  As such, there is insufficient 
medical evidence of record to assess the current severity of his 
flat feet.  

Secondly, the AMC/RO also needs to have the Veteran reexamined 
for medical comment regarding his claims of entitlement to 
service connection for a low back disorder and for a left leg and 
hip disorder.  The record raises the issue of service connection 
of the low back, and left leg and hip disorders, on a secondary 
basis to the service-connected pes planus.  38 C.F.R. § 3.310(a) 
and (b).  When determining service connection, all theories of 
entitlement, direct, presumptive, and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  

At the outset, the October 2005 VA spine examiner diagnosed the 
Veteran with degenerative joint disease (DJD/arthritis) and 
degenerative disc disease (DDD) of the lumbar spine.  
Importantly, though, the October 2005 VA examiner opined against 
the possibility that his low back disorder is related to pes 
planus condition.  The examiner reasoned that pes planus does not 
cause arthritis or associated chronic back pain.  

Similarly, the examiner indicated that the Veteran's left lower 
leg extremity pathology was secondary to a fracture, which had 
nothing to do with his pes planus.  Although the Veteran reported 
in an undated statement (VA Form 21-4138) that he fractured his 
femur during his "combat related military service (Vietnam)," 
there is nothing in the record to support his assertion of combat 
in Vietnam or a femur facture during service.  The Veteran's DD 
Form 214 notes that the Veteran served as a general supply 
specialist and that he received the Vietnam service medal and 
Vietnam Campaign medal.  However, there is no indication that the 
Veteran received any medals or awards specifically denoting 
combat with the enemy.  Furthermore, the Veteran's service 
treatment records are negative for complaints, findings or 
treatment of a femur fracture in service.  Thus, it is not 
presumed that the Veteran injured his hip in service.  See 
38 U.S.C.A. §38 U.S.C.A. § 1154(b)

Nevertheless, the October 2005 VA compensation examiner only 
specifically discounted the notion that the low back disorder and 
the left leg/hip disorder was either caused by, a result of, or 
chronically aggravated by the service-connected bilateral pes 
planus.  That is to say, this examiner failed to comment on 
whether the pes planus alternatively may be aggravating the 
Veteran's back disability and/or the left leg/hip disability.  
Indeed, the Veteran reported to the examiner that he had a 
history of low back pain extending back at least to 1970, and 
perhaps to his period of service.  The Veteran has also reported 
that he had heel pain and difficulty walking, but the examiner 
did not opine as to whether the heel pain was aggravated by the 
non-service-connected leg length discrepancy.  Consequently, the 
Veteran needs to be reexamined for a medical nexus opinion 
concerning this other possibility.  A disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  Additionally, when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Third, the TDIU claim is inextricably intertwined with the pes 
planus and low back claims.  Indeed, at his October 2005 VA 
examination, the Veteran asserted that as a result of his back 
and feet condition, he has been prevented from working in his 
prior occupations as a high school math teacher and licensed real 
estate agent.  So as the record raises the issue of his potential 
entitlement to a TDIU in the course of challenging the assigned 
disability rating for his service-connected pes planus, his TDIU 
claim is part and parcel of this claim for a higher rating for 
his pes planus and properly before the Board.  See Rice v. 
Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (2001); VAOPGCPREC 6-96 (Aug. 16, 1996); and VAOGCPREC 
12-2001 (July 6, 2001).  Moreover, the October 2005 VA examiner's 
comment on the impact of these claims on employment, especially 
the already service-connected pes planus, was difficult to 
discern.  So it is unclear whether he is precluded from obtaining 
and maintaining substantially gainful employment due to his 
service-connected disabilities.  

Lastly, although the Veteran has not indicated the presence of 
still outstanding and pertinent VA treatment records from the 
Miami VA Medical Center (VAMC), the RO/AMC should still confirm 
if there are any additional VA treatment records that need to be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(indicating VA has constructive, if not actual, notice of this 
additional evidence because it is generated within VA's 
healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 
C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to confirm the 
presence of any outstanding VA treatment 
records that are pertinent to his claims.  
If he indicates further records must be 
obtained, assist in the search for his VA 
treatment records by specifying dates, 
locations, and providers of treatments at 
VA facilities since June 2005.  After 
allowing an appropriate time for response, 
contact the Miami VA Medical Center (VAMC) 
to obtain all of his relevant treatment 
records, especially any outstanding 
records not already associated with the 
claims file dated since June 2005.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the claims file and 
the Veteran notified in accordance with 38 
C.F.R. § 3.159(c)(2).

2.	Schedule the Veteran for an 
appropriate VA examination to assess the 
current severity of his service-connected 
bilateral pes planus disability in terms 
of the rating schedule.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
these claims.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The examiner 
should comment on whether the Veteran's 
pes planus is severe, with evidence of 
marked deformity (pronation, abduction, 
etc) with pain on manipulation and use 
accentuated, and/or whether there is 
swelling on use, and/or characteristic 
callosities.  The examiner should also 
comment on whether the pes planus is 
pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes or appliances.  The 
claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  

The examiner is also requested to indicate 
whether it is at least as likely as not 
the Veteran is unemployable (meaning 
incapable of obtaining and maintaining 
substantially gainful employment) solely 
on account of the severity of his service-
connected disabilities.  

3.	Schedule the Veteran for an 
appropriate VA compensation examination 
for a medical nexus opinion concerning the 
nature and etiology of his current low 
back disability and left leg and hip 
disorder.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of his pertinent 
medical and other history.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion as to the likelihood (very likely, 
as likely as not, or unlikely) the low 
back disorder and/or the left leg and hip 
disorder is directly related to the 
Veteran's military service, or in the 
alternative, whether the service-connected 
pes planus as likely as not aggravates the 
low back disability and/or the left leg 
and hip disorder, and if so, what level of 
disability is attributable to the 
aggravation.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

4.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


